Citation Nr: 0825556	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected arthritis of the right knee prior 
to total knee replacement on July 31, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1958 to August 
1969.  

This matter comes before the Board on appeal from a May 2005 
rating decision issued by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in March 
2007, the Board remanded the case back to the RO in July 2007 
for further development of the record.  



FINDING OF FACT

The service-connected disability manifested by arthritis of 
the right knee prior to the performance of a right total knee 
replacement is not shown to have been manifested by a 
functional loss due to pain with flexion limited to 30 
degrees or worse, extension limited to 15 degrees or worse or 
any related instability or recurrent subluxation or 
impairment of the tibia or fibula.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected arthritis of 
the right knee prior to total knee replacement in July 2007 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5256-5263. (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
left ear hearing loss, and no further assistance is required 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim in this regard.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2004 and August 2007 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Prinicpi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2005 rating decision. Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a January 2007 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected; whereas an initial claim for 
compensation focuses on substantiating a claim of service 
connection by finding evidence of an in-service incident, a 
current disability and a nexus between the two.  Thus, the 
heightened duties of notification as outlined in Vazquez-
Flores are not required when the appeal concerns the 
propriety of an initial evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran received service-connection for right knee 
arthritis due to trauma in May 2005 and was assigned a 10 
percent evaluation.  Subsequently, the veteran received an 
increase rating to 20 percent in March 2008.  

The service-connected arthritis of the right knee had been 
assigned a 20 percent evaluation by the RO under Diagnostic 
Code (DC) 5010 and 5003.  38 C.F.R. § 4.71a (2007).  Under 38 
C.F.R. § 4.71a, DC 5010, arthritis due to trauma is rated on 
limitation of motion of the affected parts as arthritis 
degenerative.  

DC's 5256-5263 contemplate disability of the knee.  According 
to these codes, a 20 percent evaluation is assigned for 
extension limited to 15 degrees (DC 5261); flexion limited to 
30 degrees (DC 5260); moderate recurrent subluxation or 
instability (DC 5257); or for impairment of the tibia and 
fibula with moderate knee or ankle disability (DC 5262).  

A 30 percent evaluation is assignable for extension limited 
to 20 degrees (DC 5261); flexion limited to 15 degrees (DC 
5260); severe subluxation or lateral instability (DC 5257); 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees (DC 5256); or 
for impairment of the tibia and fibula with marked knee or 
ankle disability (DC 5262).  
.
A 40 percent evaluation is assigned for extension limited 30 
degrees (DC 5261); ankylosis of the knee in flexion between 
10 and 20 degrees (DC 5256); or with nonunion of the tibia 
and fibula with loose motion requiring a brace (DC 5262).  

A 50 percent evaluation is warranted for extension limited to 
45 degrees (DC 5261) and ankylosis of the knee in flexion 
between 20 and 45 degrees (DC 5256).  A 60 percent evaluation 
is assigned for extremely unfavorable ankylosis of the knee 
in flexion at an angle of 45 degrees or more (DC 5256).  

In a July 1998 private treatment record, the examiner noted 
minimal degenerative spurring in the upper pole of the right 
patella and diagnosed the veteran with mild right 
patellofemoral joint DJD.  

In a December 2004 VA examination, the veteran reported that 
his prior left knee replacement was causing arthritis in his 
right knee.  He had always babied his left knee and put most 
of his weight on the right knee.  Several private examiners, 
he reported, had told him that his right knee problems were 
the result of his left knee problems.  His knee was stiff 
upon waking and became painful when he walked, and the pain 
was a 5 or 6 out of 10.  

The veteran stated that walking, standing and running were 
the most aggravating factors and that his knee would swell 
according to his level of activity, such as after extended 
walking.  He could only stand for 10 minutes and would no 
longer be able to work part-time as a soccer referee.  The 
swelling, the veteran reported, decreased his range of motion 
and caused trouble going up the stairs.

Upon examination, the examiner noted edema and puffiness on 
both sides of the upper aspects of the knee and that body 
prominences were slightly obliterated.  There was no pain on 
deep palpitation on the joint.  

The veteran had extension to 0 degrees and that repetitive 
motion of extension and flexion to 90 degrees caused pain.  
The examiner noted that the veteran's gait was steady but his 
tandem walking was unsteady, though he was able to balance on 
his heels and on his toes.  

The examiner stated that crepitus was not heard or palpated 
and that there was apparent atrophy of the quadriceps muscle.  
The veteran was diagnosed with arthritis of the right knee 
with narrowing medial compartment.  

A June 2005 MRI revealed a mild to moderate amount of joint 
effusion and mild sprain of the anterior cruciate ligament.  
The body and posterior horn of the medial meniscus showed 
degenerative change and a degenerative tear.  In addition, 
the articular and subarticular surface of the medial condyle 
of the femur showed bone marrow edema with mild thinning of 
the articular cartilage which the examiner opined were 
related to degenerative changes.  The veteran showed flexion 
to 110 degrees.  

In an August 2005 private knee evaluation, the veteran 
reported having pain and discomfort in his right knee with 
occasional twisting episodes.  On examination, he had a full 
range of motion in his knee, mild joint effusion, marked 
medial joint tenderness, with no other abnormalities.  The 
veteran also received a cortisone injection.  

In a March 2006 private examination, the examiner noted that 
the veteran's gait was not altered; the range of motion of 
the knee produced mild pain, and there was some tenderness 
along the joint line with some laxity on the medial side.  

A contemporaneous x-ray study showed that lateral and skyline 
weight bearing had considerable narrowing in the medial 
compartment.  The examiner noted that the lateral and 
anterior compartments were free of pathology.  

In a March 2007 private treatment record, the examiner noted 
that the veteran had problems with right knee locking and 
giving out about 5 times per week.  The examiner also noted 
that the knee was constantly grinding and clicking.  On 
examination, extension was limited to 5 degrees without pain 
and full extension with pain, and flexion was limited to 90 
degrees without pain and 110 degrees with pain.  The examiner 
noted knee effusion and reported that the knee problems had 
altered his gait.  

In a May 2007 private treatment record, the veteran showed a 
5 degree flexion contracture and mild muddy effusion.  On 
July 30, 2007, the veteran underwent right knee replacement 
surgery.  Another VA examination was performed in February 
2008, after his replacement surgery.  

The Board has applied the noted criteria to the facts at 
hand.  For the period prior to the veteran's knee replacement 
in July 2007, the range of motion exhibited on  the December 
2004 and March 2007 examinations was flexion to 140 degrees 
and extension to 0 degrees; extension to 5 degrees and 
flexion to 90 degrees) does not warrant an evaluation in 
excess of 20 percent for the service-connected arthritis of 
the right knee.  

The Board has considered criteria for a higher evaluation but 
the veteran does not demonstrate the requisite limitation of 
motion that would warrant a higher rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5256-5263.  

The Board notes that the service-connected right knee 
disability picture was not shown to be reflective of 
ankylosis of the right knee or any related lateral 
instability or impairment of his tibia and fibula.  
Therefore, a rating in excess of 20 percent is not for 
application under these criteria.  



ORDER

An increased, initial evaluation in excess of 20 percent for 
the service-connected right knee arthritis prior to the total 
knee replacement is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


